In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-05-126 CR

____________________


GWENDOLYN LORRAINE MATTOX, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 87412




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Gwendolyn Lorraine
Mattox, to withdraw her notice of appeal pursuant to Tex. R. App. P. 42.2.  The motion
is signed by appellant personally.  No opinion has issued in this appeal.  The motion is
granted and the appeal is therefore dismissed.
	APPEAL DISMISSED.
								PER CURIAM

Opinion Delivered May 11, 2005
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.